Case 1:19-cv-00276-PLM-RSK ECF No. 16-19, PageID.617 Filed 08/20/19 Page 1 of 3




                                Exhibit 18
              Reply E-Mail from Defense Counsel to Exhibit 16
  Case 1:19-cv-00276-PLM-RSK ECF No. 16-19, PageID.618 Filed 08/20/19 Page 2 of 3


  From:    Anne VanderBroek anne@vanderbroeklaw.com
Subject:   Re: Rule 26(f) Conference re; Werking v Werking
   Date:   July 2, 2019 at 9:16 AM
     To:   Miles Greengard mgreengard@powersgreengard.com


       Miles,
       I would s-ll like to receive a ruling and my posi-on on the ma:er is unchanged – Aroma is
       deﬁni-ve on the “own use” requirement for statutory conversion. We s-ll contend that
       destruc-on is not a use under the terms of the statute, and neither is ﬁnding an object
       objec-onable. We believe that Judge Maloney will see similarly.

       As far as discovery, we an-cipate deposi-ons as well as produc-on and examina-on requests and
       interrogatories, but, as stated, will wait un-l a ruling from Judge Maloney before beginning
       discovery – as, if he rules in our favor, the case will be dismissed. I do not wish to drive up
       li-ga-on costs for my clients’ unnecessarily.

       Thanks,
       Anne

       Anne M. VanderBroek, Esq.
       VanderBroek Law PLLC
       17190 Van Wagoner Rd.
       Spring Lake, MI 49456
       (616) 607-7522

       CONFIDENTIALITY: This email may contain informa-on that is privileged, conﬁden-al, and exempt
       from disclosure. It is intended for use only by the person to whom it is addressed. If you have
       received this in error, please (1) do not forward or use this informa-on in any way, and (2) contact
       me immediately. No-ce: VanderBroek Law PLLC is a federally designated Debt Relief Agency
       under the United States Bankruptcy Code. We help people ﬁle for bankruptcy under the
       Bankruptcy Code.

       Book an Appointment



       From: Miles Greengard <mgreengard@powersgreengard.com>
       Date: Monday, July 1, 2019 at 2:43 PM
       To: Anne VanderBroek <anne@vanderbroeklaw.com>
       Subject: Rule 26(f) Conference re; Werking v Werking

       Anne:

       Just wanted to touch base on this again. When we had discussed this in May, you stated you
       wanted to wait for a ruling on your 12(b)(6) mo-on. I know that we’re s-ll wai-ng for a ruling on
       your mo-on; but given that we haven’t received a ruling yet, we could ostensibly be wai-ng for
       months.

       Have you reconsidered your posi-on? I’m of the mindset that we may as well get the ball rolling -
       I don’t an-cipate signiﬁcant discovery outside of deposi-ons of the three principals.
Case 1:19-cv-00276-PLM-RSK ECF No. 16-19, PageID.619 Filed 08/20/19 Page 3 of 3


   I don’t an-cipate signiﬁcant discovery outside of deposi-ons of the three principals.

   Let me know.

   Thanks in advance.

   Sincerely,

   Miles Greengard
   A:orney

   Powers & Greengard
   The Carriage House
   509 Franklin
   Grand Haven, MI 49417
   powersgreengard.com
   Oﬃce: (616) 512-5474
   Fax: (616) 743-5917
   Mobile: (616) 350-8760
